753 N.W.2d 162 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Charles O. McINTOSH, Defendant-Appellant.
Docket No. 135657. COA No. 280312.
Supreme Court of Michigan.
July 29, 2008.
On order of the Court, the application for leave to appeal the December 12, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the Genesee Circuit Court's orders of August 31, 2006 and June 15, 2007, and we REMAND this case to the Genesee Circuit Court for consideration of the merits of the defendant's motion for relief from judgment filed on December 27, 2005. Under the circumstances of this case, the motion filed by the defendant on September 2, 2005 did not constitute a motion for relief from judgment under subchapter 6.500. Accordingly, the Genesee Circuit Court erred in treating the defendant's December 27, 2005 motion for relief from judgment as a successive motion under MCR 6.502(G).
We do not retain jurisdiction.